        Case 3:21-cv-00230-DPJ-FKB Document 3 Filed 04/16/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

AMBERIA MORTON                                                                          PLAINTIFF

VS.                                                   CIVIL ACTION NO. 3:21-cv-230-DPJ-FKB

GRENADA WOMEN’S CLINIC                                                               DEFENDANT


                                     SHOW CAUSE ORDER

       This action is before the Court sua sponte. On April 6, 2021, the Court issued a Text-

Only Order setting this matter for a hearing on Plaintiff’s Motion for Leave to Proceed In Forma

Pauperis [2], to be held on April 15, 2021, at 1:30 p.m. A copy of the order was mailed to

Plaintiff Amberia Morton at the address listed on the docket. Plaintiff failed to appear for the

hearing. Therefore, it is hereby ordered that Plaintiff show cause, in writing, on or before May

17, 2021, as to why she failed to appear for the court-ordered hearing on her motion [2].

       Plaintiff is advised that failure to respond to this show cause order will result in dismissal

of this case for failure to prosecute pursuant to Fed. R. Civ. Proc. 41(b).

       SO ORDERED, this the 16th day of April, 2021.

                                         /s/ F. Keith Ball
                                       UNITED STATES MAGISTRATE JUDGE
